PER CURIAM.
We affirm the revocation of appellant’s probation and resulting sentence. See Sinclair v. State, 995 So.2d 552, 555 (Fla. 3d DCA 2008) (“[A] sufficiently experienced officer may opine regarding the identity of crack cocaine.”). Appellant’s additional contention that section 893.13, Florida Statutes (2011), is facially unconstitutional is without merit. State v. Adkins, 96 So.3d 412 (Fla.2012). We, however, remand this case for entry of a written order revoking appellant’s probation which specifies the condition appellant was found to have violated. See Harris v. State, 961 So.2d 1131 (Fla. 4th DCA 2007).

Affirmed and remanded.

STEVENSON, GERBER and LEVINE, JJ., concur.